The appeal here is from a final decree in a case instituted by way of a creditor's bill, the purpose of which was to set aside alleged fraudulent conveyances of an insolvent debtor. The correctness of the decree appealed from depends upon whether or not there is evidence sufficient to support the decree. We find in the record substantial evidence to support the decree and as we cannot say that the conclusions of the Chancellor drawn from the evidence are clearly erroneous, the decree should be affirmed. It is so ordered.
Affirmed.
WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.